This is an action of tort for personal injuries. The plaintiffs were passengers in an automobile driven by the defendant which collided with a bus. There were verdicts for the plaintiffs on the counts alleging ordinary negligence. The case is here on the defendant’s exceptions to the denial of his motion for directed verdicts. The parties were members of a car pool. The defendant contends that the plaintiffs are “entitled to recover only upon proof of gross negligence.” We do not agree. We see no need for a detailed recital of the facts. The legal principle involved has been stated many times and does not require repetition. See Taylor v. Goldstein, 329 Mass. 161, 164-165; Posner v. Minsky, 353 Mass. 656. There was no error in submitting the case to the jury.

Exceptions overruled.